Citation Nr: 0842526	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the service-connected musculoskeletal headaches.  

2.  Entitlement to an effective date earlier than September 
16, 1999, for the grant of service connection for 
musculoskeletal headaches.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

This case was remanded in August 2005 to the RO for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran claims that he has been rendered unemployable by 
to his service connected disabilities.  He has not undergone 
VA compensation psychiatric examination since 2005.  In light 
of his medical history and claims, further examination is 
needed.  

In a document titled Appeal Hearing Options Election, 
received in January 2007, the veteran indicated that he 
wanted a hearing before a Decision Review Officer (DRO).  It 
is not shown that this request has been satisfied or 
withdrawn.   

In the August 2005 Remand, the issue was listed as 
entitlement to a separate evaluation for headaches as 
secondary to service connected disability, effective in 
January 1952.  

While service connection was granted for headaches, the RO 
assigned an effective date of September 16, 1999.  The RO did 
not address the issue regarding an effective date in January 
1952 for the grant of service connection.  On remand, the RO 
should address this issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should provide appropriate 
notice concerning his increased ratings.  
See, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Then the veteran should 
be asked to provide the names, addresses, 
and approximate dates of treatment of all 
VA and non-VA health providers who have 
provided treatment for his service-
connected disabilities.  When the 
requested information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All 
records obtained should be associated 
with the claims file.  

2.  The veteran should be afforded the 
appropriate examination(s) to ascertain 
the current severity of the 
service-connected psychiatric disability 
as well as his other service-connected 
disabilities.  The examination (s) should 
determine the overall status of the 
veteran's ability to work.  The 
examiner(s) should provide an opinion 
concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner(s) for a complete study of the 
case.  

3.  The RO/AMC should take appropriate 
steps to schedule the veteran for a 
hearing before a DRO in timely manner.  

4.  The RO/AMC should address the issue 
of an effective date earlier than 
September 16, 1999, for the grant of 
service connection for musculoskeletal 
headaches.  

5.  After the completion of all indicated 
development, the RO/AMC should again 
review the veteran's claims in light of 
all the evidence of record.  If any 
benefit sought on appeal, for which a 
notice of disagreement (NOD) has been 
filed, remains denied the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



